Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20       PageID.342    Page 1 of 19



                            United States District Court
                            Eastern District of Michigan

 Jilmar Ramos-Gomez,

       Plaintiff,                         Civil No. 19-13475

 v.                                       Honorable Laurie J. Michelson
                                          Mag. Judge Michael J. Hluchaniuk
 Rebecca Adducci, Derek Klifman,
 Matthew Lopez, Richard C. Groll,
 and John Doe Supervisory Detention
 and Deportation Officer,

       Defendants.


Defendant Matthew Lopez’s Motion to Dismiss Amended Complaint


      As described more fully in the attached brief, defendant Matthew Lopez

moves to dismiss plaintiff’s claims against him under Federal Rule of Civil

Procedure 12(b)(6) because plaintiff has failed to state a claim against him and

because he is entitled to qualified immunity from plaintiff’s claims.

      Pursuant to Local Rule 7.1, defendant sought concurrence in this motion, but

concurrence was not obtained.

                                              Matthew Schneider
                                              United States Attorney

                                              /s/ Zak Toomey
                                              Zak Toomey (MO61618)
                                              Assistant U.S. Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, Michigan 48226
                                              (313) 226-9617
Dated: May 6, 2020                            zak.toomey@usdoj.gov
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20      PageID.343      Page 2 of 19



                           United States District Court
                           Eastern District of Michigan

 Jilmar Ramos-Gomez,

       Plaintiff,                        Civil No. 19-13475

 v.                                       Honorable Laurie J. Michelson
                                          Mag. Judge Michael J. Hluchaniuk
 Rebecca Adducci, Derek Klifman,
 Matthew Lopez, Richard C. Groll,
 and John Doe Supervisory Detention
 and Deportation Officer,

       Defendants.


             Defendant Matthew Lopez’s Brief in Support of
              His Motion to Dismiss Amended Complaint


                                 Issues Presented

        I.   Whether plaintiff’s § 1985(3) claim is barred by the
             intracorporate conspiracy exception when the exception
             bars § 1985(3) claims if all defendants work for the same
             entity and all of the defendants in this case work for the
             same federal agency.

       II.   Whether Officer Lopez is entitled to qualified immunity
             from plaintiff’s claims when the law plaintiff relies upon
             is not clearly established.

      III.   Whether plaintiff’s § 1986 claim is invalid when federal
             officials are immune from such claims and § 1986 claims
             cannot proceed unless plaintiff has alleged a valid § 1985
             claim.
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20                                    PageID.344          Page 3 of 19




                                              Table of Contents

Table of Authorities ................................................................................................. iii
Introduction ................................................................................................................1
Background ................................................................................................................2
Standard of Review ....................................................................................................3
Argument....................................................................................................................3
    I.     Plaintiff Has Failed to State a Claim Against Officer Lopez ........................4
    II. Officer Lopez is Entitled to Qualified Immunity ..........................................9
    III. Plaintiff’s § 1986 Claim Against Officer Lopez Should Be Dismissed .....11
Conclusion ...............................................................................................................12
Certification of Service ............................................................................................14




                                                              ii
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20     PageID.345   Page 4 of 19




                             Table of Authorities

Cases:

Amadasu v. The Christ Hosp., 514 F.3d 504 (6th Cir. 2008)

Anderson v. Creighton, 483 U.S. 635 (1987)

Armstrong v. City of Melvindale, 432 F.3d 695 (6th Cir. 2006)

Ashcroft v. al-Kidd, 131 S.Ct. 2074 (2011)

Ashcroft v. Iqbal, 556 U.S. 662 (2009)

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)

Browder v. Tipton, 630 F.2d 1149 (6th Cir. 1980)

Cantú v. Moody, 933 F.3d 414 (5th Cir. 2019)

Cmty. Bhd. of Lynn, Inc. v. Lynn Redevelopment Auth.,
523 F. Supp. 779 (D. Mass. 1981)

Elder v. Holloway, 510 U.S. 510 (1994)

Gillespie v. City of Battle Creek, 100 F. Supp. 3d 623 (W.D. Mich. 2015)

Grider v. City of Auburn, Ala., 618 F.3d 1240 (11th Cir. 2010)

Griffin v. Breckenridge, 403 U.S. 88 (1971)

Hill v. McMartin, 432 F. Supp. 99 (E.D. Mich. 1977)

Hunter v. Bryant, 502 U.S. 224 (1991)

Jackson v. City of Cleveland, 925 F.3d 793 (6th Cir. 2019)

Roth v. Guzman, 650 F.3d 603 (6th Cir. 2011)

Saucier v. Katz, 533 U.S. 194 (2001)

                                         iii
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20     PageID.346   Page 5 of 19



Stockheimer v. Underwood, 428 F. Supp. 192 (W.D. Wis. 1977)

Vincent v. Dep’t of Health & Human Servs., 600 F. Supp. 110 (D. Nev. 1984),
aff’d, 794 F.2d 683 (9th Cir. 1986)

Volunteer Med. Clinic, Inc. v. Operation Rescue, 948 F.2d 218 (6th Cir. 1991)

Ziglar v. Abbasi, 137 S. Ct. 1843 (2017)

Statutes:

42 U.S.C. § 1985(3)

42 U.S.C. § 1986

Other Authorities:

Fed. R. Civ. P. 12(b)(6)

Fed. R. Civ. P. 19




                                           iv
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20          PageID.347     Page 6 of 19




                                    Introduction
      In this case, plaintiff accuses Matthew Lopez, a U.S. Immigration and

Customs Enforcement (ICE) officer, of conspiring with the director of ICE’s

Detroit Field Office and two other ICE officers to violate his civil rights under 42

U.S.C. § 1985(3) and 42 U.S.C. § 1986. Specifically, plaintiff alleges that, after

Grand Rapids police arrested plaintiff at a hospital and detained him for three

weeks, Officer Lopez detained him for an additional three days to initiate

immigration proceedings, even though plaintiff is a United States citizen.

      Presumably, for strategic reasons, plaintiff has not brought any claim against

Officer Lopez for an alleged constitutional violation under Bivens. Instead,

plaintiff’s only claims against Officer Lopez are for conspiracy. Therefore, if

plaintiff cannot prove both a constitutional violation and an overt agreement to

violate plaintiff’s equal protection rights based on class-based animus with two or

more alleged co-conspirators, Officer Lopez must be dismissed from this case.

      As described below, plaintiff has not stated a valid claim against Officer

Lopez under § 1985(3) or § 1986. The intracorporate conspiracy exception bars

plaintiff’s § 1985(3) claim against all defendants because all of them work for the

same agency. Even if plaintiff had pleaded a valid § 1985(3) claim against Officer

Lopez, Officer Lopez would be entitled to qualified immunity because the

applicability of § 1985(3) to federal officials is not clearly established. Plaintiff’s



                                            1
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20           PageID.348    Page 7 of 19



claims under § 1986 are derivative of his § 1985(3) claim and, because his

§ 1985(3) claim is invalid, his § 1986 claim against Officer Lopez is also defective.

Accordingly, Officer Lopez respectfully requests that the Court dismiss plaintiff’s

claims against him.

                                    Background

      Plaintiff alleges that he was arrested by Grand Rapids police after “suffering

a mental health episode” at a Grand Rapids hospital. (Am. Compl., ECF No. 14,

PageID.142, ¶ 14). Based on that arrest, he was detained at a correctional facility in

Grand Rapids for approximately three weeks. (Id., PageID.146, ¶ 33).

      An off-duty Grand Rapids police officer saw a local news report about

plaintiff’s arrest “and sent an email to ICE officer Derek Klifman, asking: ‘Could

you please check his status?’” (Id., PageID.146, ¶¶ 16–17).

      Sometime later, Officer Lopez concluded that plaintiff “is a foreign national

illegally in the U.S.” based “[u]pon review of database information.” (Id.,

PageID.145–46, ¶¶ 31–32). Officer Lopez obtained a detainer for plaintiff, which

would take effect after plaintiff was released for his arrest at the hospital. (Id.,

PageID.145, ¶¶ 25–26).

      On November 26, 2019, a Grand Rapids police officer sent an email to

Officer Lopez and a non-party titled “Spectrum Helicopter Pad Loco.” (Id.,

PageID.146–47, ¶ 34). In mid-December, plaintiff was transferred to ICE custody


                                            2
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20           PageID.349     Page 8 of 19



and detained at the Calhoun County Correctional Facility for three days. (Id.,

PageID.149, ¶ 44).

      Plaintiff has not asserted a claim against Officer Lopez for violating his

constitutional rights under Bivens. (See Am. Compl., ECF No. 14). Instead,

plaintiff’s only claims against Officer Lopez are for conspiracy § 1985(3) and

§ 1986. (Id. at PageID.154, 156). Those claims are directed against Officer Lopez

in his personal capacity; not his official capacity. (Id., PageID.142, ¶ 11).

                                Standard of Review
      “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. However, the

rule that “a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions.” Id. “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id.

                                      Argument
      Plaintiff has not alleged a valid claim of conspiracy against Officer Lopez

under § 1985(3). The Sixth Circuit bars claims under § 1985(3) when all of the



                                            3
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20         PageID.350    Page 9 of 19



defendants work for the same entity under the intracorporate conspiracy exception.

See Volunteer Med. Clinic, Inc. v. Operation Rescue, 948 F.2d 218, 223 (6th Cir.

1991). All of the defendants in this case work for the same federal agency, and the

alleged conspiracy occurred within the scope of their employment. Therefore,

plaintiff’s § 1985(3) claim is barred by the intracorporate conspiracy exception.

      Even if plaintiff had stated a claim against Officer Lopez, Officer Lopez

would be entitled to qualified immunity. Qualified immunity bars claims against

federal officials if the law in question is not clearly established. The Supreme

Court recently acknowledged that the law regarding whether federal officials can

be held liable for a conspiracy under § 1985(3) is unclear. See Ziglar v. Abbasi,

137 S. Ct. 1843, 1868–69 (2017). Therefore, federal officials cannot be held liable

for allegedly conspiring with one another during the performance of their job

duties because their potential liability under § 1985(3) is not clearly established.

      Finally, a claim under § 1986 cannot proceed without an underlying

§ 1985(3) claim. See Browder v. Tipton, 630 F.2d 1149, 1155 (6th Cir. 1980).

Because plaintiff does not have a valid § 1985(3) claim against Officer Lopez, he

does not have a valid § 1986 claim either.

I.    Plaintiff Has Failed to State a Claim Against Officer Lopez

      “The Reconstruction-era Congress passed § 1985(3) in order to provide a

cause of action against participants in private conspiracies to deprive others of



                                           4
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20         PageID.351    Page 10 of 19



 legal rights.” Volunteer Med. Clinic, Inc., 948 F.2d at 223 (citing Griffin v.

 Breckenridge, 403 U.S. 88, 101 (1971)).

       The Sixth Circuit applies the “intracorporate conspiracy” exception to claims

 under § 1985(3). See Amadasu v. The Christ Hosp., 514 F.3d 504, 507 (6th Cir.

 2008); Jackson v. City of Cleveland, 925 F.3d 793, 817 (6th Cir. 2019) (“The

 intracorporate conspiracy doctrine . . . has been applied to 42 U.S.C. § 1985(3) by

 this court.”); Gillespie v. City of Battle Creek, 100 F. Supp. 3d 623, 631 (W.D.

 Mich. 2015) (“in the context of civil conspiracy claims brought pursuant to 42

 U.S.C. § 1985(3), the Sixth Circuit adheres to the intra-corporate conspiracy

 doctrine.”).

       Under the intracorporate conspiracy exception, “there are not two separate

 ‘people’ to form a conspiracy,” when “all of the defendants are members of the

 same collective entity.” Amadasu, 514 F.3d at 507; see also Grider v. City of

 Auburn, Ala., 618 F.3d 1240, 1261 (11th Cir. 2010) (“[U]nder the doctrine, a

 corporation cannot conspire with its employees, and its employees, when acting in

 the scope of their employment, cannot conspire among themselves.”).

       The Supreme Court recently articulated several reasons why § 1985(3)

 claims are especially inappropriate when asserted against federal employees within

 the same agency. See Ziglar, 137 S. Ct. at 1868–69 (“there are other sound reasons

 to conclude that conversations and agreements between and among federal



                                           5
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20         PageID.352     Page 11 of 19



 officials in the same Department should not be the subject of a private cause of

 action for damages under § 1985(3).”). Id.

       Specifically, the Supreme Court recognized that “open discussion among

 federal officers is to be encouraged” and “[c]lose and frequent consultations to

 facilitate the adoption and implementation of policies are essential to the orderly

 conduct of governmental affairs.” Ziglar, 137 S. Ct. at 1868–69. “Were those

 discussions . . . to be the basis for private suits seeking damages against the

 officials as individuals, the result would be to chill the interchange and discourse

 that is necessary for the adoption and implementation of governmental policies.”

 Id. As a result, “[t]hese considerations suggest that officials employed by the same

 governmental department do not conspire when they speak to one another and

 work together in their official capacities.” Id.

       Here, the intracorporate conspiracy exception bars plaintiff’s claims against

 the defendants. Director Adducci and Officers Klifman, Lopez, and Groll are all

 employees of the same federal agency. (See Am. Compl., ECF No. 14,

 PageID.141–42, ¶¶ 9–13). Plaintiff concedes that all of them were acting in the

 course of their responsibilities as federal law enforcement officials. (See id.).

 Plaintiff’s only allegation against Director Adducci is that she supervises all ICE

 activities in Michigan and Ohio. (See id., PageID.145, ¶¶ 27–28). Plaintiff’s only

 allegation against Officer Klifman is that he forwarded an email from a local police



                                            6
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20         PageID.353    Page 12 of 19



 officer requesting ICE assistance to Officer Lopez. (Id., PageID.143, 144, ¶¶ 17,

 20). Plaintiff alleges that Officer Lopez interviewed plaintiff, accessed databases,

 and issued an immigration detainer. (Id. at PageID.144–45, ¶¶ 21–24). These are

 fundamental and routine aspects of defendants’ job duties. To allow claims of

 conspiracy under § 1985(3) based upon this conduct would have precisely the

 chilling effect on defendants’ statutorily mandated federal duties the Supreme

 Court warned of in Zigler v. Abbasi.

       Plaintiff may argue that the “conspiracy” in this case extended beyond ICE;

 therefore, the intracorporate conspiracy exception does not apply. That argument is

 incorrect.

       First, the Sixth Circuit precedent governing this issue speaks in terms of

 “defendants,” therefore, the possible existence of un-joined co-conspirators does

 not defeat the intracorporate conspiracy exception. See Amadasu, 514 F.3d at 507

 (“there are not two separate ‘people’ to form a conspiracy,” when “all of the

 defendants are members of the same collective entity”) (emphasis added). There is

 no doubt that all of the defendants in this case are employed by ICE. As a result, it

 is irrelevant whether plaintiff argues that there may be additional un-joined co-

 conspirators.1



       1
        If plaintiff makes such an argument, then his suit is subject to dismissal under
 Rule 19 for failure to join an indispensable party. See Fed. R. Civ. P. 19.

                                           7
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20         PageID.354    Page 13 of 19



       Second, even if there were an un-joined co-conspirator, the intracorporate

 exception would still bar plaintiff’s § 1985(3) claim. In the Sixth Circuit, the

 exception bars § 1985(3) claims, even if the alleged conspirators are employed by

 different organizations, as long as the organizations worked closely on the subject

 matter of the alleged conspiracy. See Amadasu, 514 F.3d at 507.

       For instance, in Amadasu a hospital terminated an employee and the

 employee sued several hospital employees, employees of a closely related

 organization, and one other individual who had worked with the hospital on

 Amadasu’s termination. Amadasu, 514 F.3d at 506–507. The employee “alleged

 that the defendants conspired to deprive him of his civil rights” and asserted a

 claim against them under § 1985(3). Id. at 506. However, the Sixth Circuit held

 that the employee’s claim under § 1985(3) was barred by the intracorporate

 conspiracy exception because “the individual defendants were acting within the

 scope of their employment and all of the defendants were acting as a collective

 entity,” even though there were, in fact, two entities, and another individual

 allegedly involved. Id. at 507. Accordingly, even if plaintiff were to argue that

 there were un-joined co-conspirators in the Grand Rapids police department or one

 of the correctional facilities, the intracorporate conspiracy exception would still bar

 plaintiff’s § 1985(3) claims against Director Adducci and Officers Klifman, Lopez,

 and Groll.



                                           8
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20          PageID.355    Page 14 of 19




 II.    Officer Lopez is Entitled to Qualified Immunity

        A federal official is entitled to qualified immunity from claims under

 § 1985(3). See Ziglar, 137 S. Ct. at 1866 (stating that “the question is whether”

 federal officials “are entitled to qualified immunity” when faced with claims under

 § 1985(3)). Qualified immunity protects public officials from the necessity of

 defending against civil damages lawsuits. Armstrong v. City of Melvindale, 432

 F.3d 695, 699 (6th Cir. 2006). “The central purpose of affording public officials

 qualified immunity from suit is to protect them from undue interference with their

 duties and from potentially disabling threats of liability.” Elder v. Holloway, 510

 U.S. 510, 514 (1994) (internal quotations and citations omitted); Ziglar, 137 S. Ct.

 at 1866 (“permitting damages suits against government officials can entail

 substantial social costs, including the risk that fear of personal monetary liability

 and harassing litigation will unduly inhibit officials in the discharge of their

 duties.”).

        To analyze a claim for qualified immunity, courts use a two-part test:

 (1) whether, considering the allegations in a light most favorable to the party

 injured, a constitutional right has been violated and (2) whether that right was

 clearly established. Saucier v. Katz, 533 U.S. 194, 201 (2001); Armstrong, 432

 F.3d at 699. Once a defendant raises a defense of qualified immunity, the plaintiff




                                            9
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20          PageID.356     Page 15 of 19



 bears the burden of showing that the defendant is not entitled to that immunity.

 Roth v. Guzman, 650 F.3d 603, 609 (6th Cir. 2011) (citation omitted).

       “The qualified immunity standard gives ample room for mistaken judgments

 by protecting all but the plainly incompetent or those who knowingly violate the

 law.” Hunter v. Bryant, 502 U.S. 224, 229 (1991) (internal quotations and citations

 omitted); Ziglar, 137 S. Ct. at 1866 (“The doctrine of qualified immunity gives

 officials ‘breathing room to make reasonable but mistaken judgments about open

 legal questions.’”) (quoting Ashcroft v. al-Kidd, 131 S.Ct. 2074, 2083–85 (2011)).

       Under the doctrine of qualified immunity, to be “clearly established,” the

 “contours of the right must be sufficiently clear that a reasonable official would

 understand that what he is doing violates that right;” that is, “in the light of pre-

 existing law the unlawfulness must be apparent.” Anderson v. Creighton, 483 U.S.

 635, 640 (1987); see also Saucier, 533 U.S. at 202; al-Kidd, 131 S. Ct. at 2083–85.

 In contrast, “[w]hen the courts are divided on an issue [] central to the cause of

 action alleged, a reasonable official lacks the notice required before imposing

 liability.” Ziglar, 137 S. Ct. at 1868.

       Here, there is no clearly established law indicating that § 1985(3) applies to

 federal officials. At least two circuits hold that § 1985(3) does not apply to federal

 officials. See Cantú v. Moody, 933 F.3d 414, 419 (5th Cir. 2019) (“Our precedent

 holds § 1985(3) does not apply to federal officers.”); Hill v. McMartin, 432 F.



                                            10
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20           PageID.357    Page 16 of 19



 Supp. 99, 101 (E.D. Mich. 1977) (“To the extent that the Amended Complaint

 seeks to rely on the Federal Civil Rights Act, 42 U.S.C. §§ 1983, 1985 and 1986,

 such provisions do not extend to the Federal Government itself, against whom the

 present equitable relief is sought.”). In addition, under Sixth Circuit precedent,

 even if § 1985(3) applied to federal officials, claims against federal officials for

 conspiring with other employees of the same agency or with employees of closely

 related entities are barred by the intracorporate conspiracy exception. Amadasu,

 514 F.3d at 507.

        Therefore, as the Supreme Court has acknowledged, “the question is

 sufficiently open so that [federal] officials . . . could not be certain that § 1985(3)

 was applicable to their discussions and actions” and “the law . . . cannot be clearly

 established.” Ziglar, 137 S. Ct. at 1868–69. Accordingly, Officer Lopez is entitled

 to qualified immunity from plaintiff’s § 1985(3) claim.

 III.   Plaintiff’s § 1986 Claim Against Officer Lopez Should Be Dismissed

        Generally, § 1986 does not apply to federal officials. Vincent v. Dep’t of

 Health & Human Servs., 600 F. Supp. 110, 111 (D. Nev. 1984), aff’d, 794 F.2d

 683 (9th Cir. 1986) (“Vincent also asserts 42 U.S.C. §§ 1986 and 1988 . . . [a]gain,

 the United States did not waive her sovereign immunity in these sections.”); Cmty.

 Bhd. of Lynn, Inc. v. Lynn Redevelopment Auth., 523 F. Supp. 779, 782–83 (D.

 Mass. 1981) (“The provisions of § 1986 ‘do not extend to the Federal Government



                                            11
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20         PageID.358    Page 17 of 19



 itself, against whom the present equitable relief is sought.’”); Stockheimer v.

 Underwood, 428 F. Supp. 192, 194 (W.D. Wis. 1977) (“neither 42 U.S.C. § 1985

 or § 1986 provides a cause of action against a federal official acting under color of

 federal law.”).

       Even if § 1986 applied to Officer Lopez, he is entitled to qualified immunity

 from plaintiff’s § 1986 claim in this case. Claims under § 1986 are dependent upon

 claims under § 1985, such that if the claim under § 1985 fails, so does the § 1986

 claim. See Browder v. Tipton, 630 F.2d 1149, 1155 (6th Cir. 1980) (“Section 1986

 is designed to punish those who aid and abet violations of § 1985. We find no

 violation of § 1985. Accordingly, there can be no violation of § 1986.”). Because

 plaintiff has not stated a valid § 1985(3) claim against Officer Lopez, his claim

 under § 1986 also fails.

       Finally, even if there were a debate regarding whether § 1986 applied to

 federal officials, the law would not be sufficiently “clearly established” to

 overcome Officer Lopez’s qualified immunity. See Ziglar, 37 S. Ct. at 1868.

                                     Conclusion
       Plaintiff has failed to state a § 1985(3) claim against Officer Lopez because

 his claim is barred by the intracorporate conspiracy exception. In addition, Officer

 Lopez is entitled to qualified immunity from plaintiff’s claims because the law

 regarding the applicability of § 1985(3) under these circumstances is not clearly



                                           12
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20         PageID.359   Page 18 of 19



 established. Finally, plaintiff’s § 1986 claim against Officer Lopez is invalid

 because it is dependent on plaintiff’s defective § 1985(3) claim and federal

 officials are immune from such claims. Accordingly, Officer Lopez respectfully

 requests that the Court dismiss all claims against him in this action.


                                                Respectfully submitted,

                                                Matthew Schneider
                                                United States Attorney

                                                /s/ Zak Toomey
                                                Zak Toomey (MO61618)
                                                Assistant United States Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, Michigan 48226
                                                (313) 226-9617
                                                zak.toomey@usdoj.gov

 Dated: May 6, 2020




                                           13
Case 2:19-cv-13475-LJM-MJH ECF No. 22 filed 05/06/20        PageID.360    Page 19 of 19




                               Certification of Service

       I hereby certify that on May 6, 2020, I electronically filed the foregoing

 paper with the Clerk of the Court using the ECF system, which will send

 notification of such filing to the following:

       Megan Colleen Pierce
       Loevy & Loevy
       311 N. Aberdeen Street 3rd Floor
       Chicago, IL 60607
       megan@loevy.com

       Miriam J. Aukerman
       American Civil Liberties Union of Michigan
       West Michigan Regional Office
       1514 Wealth St., Se
       Grand Rapids, MI 49506
       maukerman@aclumich.org
                                         /s/ Zak Toomey
                                         Zak Toomey (MO61618)
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, Michigan 48226
                                         (313) 226-9617
                                         zak.toomey@usdoj.gov




                                           14
